             Case 1:21-cr-00185-ER Document 16 Filed 07/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                     v.
                                                    No. 21-cr-00185 (ER)
 FELIX SANTIAGO, III,

                                Defendant.


                       [PROPOSED] REVISED SCHEDULING ORDER

To the Clerk of this Court and all parties of record:

       WHEREAS the Defendant has filed a letter motion seeking, with the consent of the

Government, an extension to the Court’s current Scheduling Order,

       IT IS HEREBY ORDERED THAT for the reasons stated in the July 29, 2021 letter from

defense counsel, the Court hereby revises the current briefing schedule and sets the following

deadlines:

             x   August 20, 2021 – Motion to Dismiss

             x   September 10, 2021 – Government Opposition to Motion to Dismiss

             x   September 17, 2021 – Defense Reply to Government Opposition



         July 30 2021
 Dated: ________,                                                SO ORDERED,



                                                                 HONORABLE EDGARDO RAMOS
                                                                 United States District Judge
